DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note:  The Examiner attempted numerous times to contact Attorney Nicholas Tuccillo.  Mr. Tuccillo was not available during each attempt and the voicemail box was full.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/21 has been entered.

Response to Arguments
Applicant's arguments filed on 9/23/21 have been fully considered but they are not persuasive. 
Applicant argues that “while Cajiga’s support structure may elevate Cajiga’s fuel tanks, there is simply no teaching or suggestion, in either Cajiga’s specification or drawings, that Cajiga ever utilized the fuel tank(s) themselves as ‘part of’ the recited support structure, thereby becoming actual ‘load bearing elements’ of the support structure and ‘distributing a weight of the elevated fuel storage platform through the fuel tank and the support structure’”.
This argument has been considered and found unpersuasive.  Cajiga clearly discloses the fuel tanks being load bearing elements (see col. 9, line 64 – col. 10, line 14):
“It will be readily appreciated that by utilizing the body of the fuel tank 28 itself to distribute the weight of the operation platform 12 to the legs 14, material and costs savings can be realized. Indeed, the rigidly connected fuel tanks 28 act not just as passive elements (i.e., for the storage of fuel), but rather as active, load bearing and distribution elements. By rigidly connecting the fuel tanks 28,34, the tanks 28,34 act as a load-bearing beam, with the load from all of the components of the operation platform 12 being transmitted thereto. As the fuel tanks 28,34, and the main fuel storage tanks 28, in particular, serve the dual purpose of fuel storage and being the main structural and load bearing component of the station 10, material and cost savings are realized by eliminating the need for heavy and expensive supports, such as I-beams and the like, under the operation platform 12, thereby further reducing the materials and associated costs for building and transporting the mobile fuel station 10”.

Election/Restrictions
Newly submitted claims 15-17 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 15 and 16 are distinct since they don’t further define a second fuel tank unit; an interconnecting member connecting said first fuel tank unit and said second fuel tank unit; wherein said first fuel tank unit and said second fuel tank unit are each comprised of an inner tank, an intermediate tank disposed outside said inner tank, and 
Claim 17 is distinct since it doesn’t further define an interconnecting member connecting said first fuel tank unit and said second fuel tank unit; wherein said first fuel tank unit and said second fuel tank unit are each comprised of an inner tank, an intermediate tank disposed outside said inner tank, and an outer tank disposed outside said intermediate tank; and wherein said interconnecting member extends between the intermediate tank of said first fuel tank unit and the intermediate tank of said second fuel tank unit, as defined within the context of claim 9.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 2-7 and 15-17 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Allowable Subject Matter
Claims 9-12 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record, alone or in combination, teach an elevated fuel storage unit comprising: a first fuel tank unit, a second fuel tank unit; wherein said first fuel tank unit and said second fuel tank unit are each comprised of an inner tank, an intermediate tank disposed outside said inner tank, and an outer tank disposed outside said intermediate tank; and wherein said interconnecting member extends between the intermediate tank of said first fuel tank unit and the intermediate tank of said second fuel tank unit, as defined within the context of claim 9 along with all other claim limitions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
This application is in condition for allowance except for the presence of claim 2-7 and 15-17.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY LEWIS MAUST whose telephone number is (571)272-4891. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY LEWIS MAUST
Primary Examiner
Art Unit 3753



/TIMOTHY L MAUST/           Primary Examiner, Art Unit 3753